DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the title filed on April 11, 2022. The objection to specification in previous Office Action filed on February 22, 2022 is hereby withdrawn.

Claim Objections
Examiner acknowledges the amendment to claim 15 filed on April 11, 2022. The claim objections in the previous Office Action filed on February 22, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 1-5, 7-9, and 12 filed on April 11, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on February 22, 2022 are hereby withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, the hole transport layer contains a fluorinated polymer and an organic semiconductor material, and has a refractive index in a wavelength range of from 450 nm to 800 nm, of at most 1.60, and a LUMO energy level of the electron blocking layer is higher than a LUMO energy level of the light emitting layer and a LUMO energy level of the hole transfer layer. Therefore, claim 1 is allowable. Accordingly, claims 2-15 are allowable as they depend upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892